An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN  SUPREME COURT OF  STATE OF NEVADA

KRISTY ROBERTS, INDIVIDUALLY No. 6785'?
AND AS SPECIAL ADMINISTRATOR
FOR THE ESTATE OF DANIEL

ROBERTS, F L E D

Appellant,

VS.
EUGENE P. LIBBY, 13.0., AN JUN 1 5 2315

 INDIVIDUAL; AND EUGENE P. LIEEY, CLEEWtEstétttEEMSa‘um
Etttltfﬁﬁmsmﬂ ““ 
jﬂondante. ’

ORDER DISMIS SING APPEAL

This appeal was docketecl in this caurt on April 28, 2015,
without payment of the requisite ﬁling fee. On that same day a notice was
isEued directing appellant to pay the ﬁling fee within ten days, The notice
further advised that failure to pay the ﬁling fee within ten days weuld
result in the dismissal of thieappeal. To date, appellant has not paid the
ﬁling fee 01‘ atherwise responded 130 this court’s notice. Accordingly, cause

appearing? this appeal is ciismissed.
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: 

cc: Hon. Gloria Sturman, District Judge
Bowen Law Ofﬁces
Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
Eighth District Court Clerk

SUPREME COURT
01-"
NEVADA

CLERK‘S QHDER

(GHM'I W [5“,